Prospectus supplement November 30, 2011 Putnam Asset Allocation: Conservative Portfolio Summary Prospectus dated January 30, 2011 Effective November 30, 2011, the name of the fund will change to Putnam Dynamic Asset Allocation Conservative Fund and the section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Jeffrey Knight, James Fetch, Robert Kea, Joshua Kutin, Robert Schoen and Jason Vaillancourt. Mr. Kutin joined the portfolio team for the fund in November 2011 and is a Portfolio Manager. 271148 11/11
